                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES,                         )
                                       )
     Plaintiff,                        )
v.                                     )           Case No. 2:17-cr-20378-JTF-1
                                       )
ROBERT HARDY,                          )
                                       )
     Defendant.                        )
 _____________________________________________________________________________

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                TO DENY DEFENDANT’S MOTION TO SUPPRESS
______________________________________________________________________________

       Before the Court is Defendant Robert Hardy’s Motion to Suppress filed on April 06,

2018. (ECF No. 20.) On April 12, 2018, the matter was referred to the Magistrate Judge. (ECF

No. 21.) Thereafter, Plaintiff United States filed its April 27, 2018 Response in opposition to

Defendant’s Motion, (ECF No. 24), and Defendant submitted his Supplement to his Motion on

July, 24, 2018. (ECF No. 42.) The Magistrate Judge heard the matter on August 22, 2018, and

on November 21, 2018, issued a Report and Recommendation suggesting that the Motion be

denied. (ECF No. 47 & 54.) No Objections to the Report and Recommendation were submitted.

For the reasons below, the Court ADOPTS the Magistrate Judge’s Report and Recommendation.

                                 I.     FINDINGS OF FACT

       In the Report and Recommendation, the Magistrate Judge provides, and this Court adopts

and incorporates, proposed findings of fact in this case. (ECF No. 54, 1–5.)

                                 II.    LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.
Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “[T]he magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate judge’s proposed findings and recommendation may file written

objections to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A

district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Motions to suppress evidence are among the motions in criminal cases that

are subject to de novo review. See 28 U.S.C. § 636 (b)(1)(A)–(B). Upon review of the evidence,

the district court may accept, reject, or modify the proposed findings or recommendations of the

magistrate judge. Brown v. Board of Educ., 47 F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see

also 28 U.S.C. § 636(b)(1). “The district court is not required to review—under a de novo or any

other standard—’any issue that is not the subject of an objection.’” Brown, 47 F. Supp. 3d at 674

(emphasis added) (quoting Thomas v. Arn, 474 U.S. 140, 150 (1985)).

                                      III.   ANALYSIS

       The issues presented by the instant Motion are (i) whether any evidence obtained from

the contested traffic stop, and the ensuing detention which necessarily followed, should be

suppressed as a violation of Terry v. Ohio; and (ii) whether a violation of Miranda v. Arizona




                                               2
requires the suppression of all evidence obtained against Defendant, including admissions and/or

statements made. (ECF No. 20, 2; ECF No. 42, 1–2.)

   A. Fourth Amendment

       The Magistrate Judge recommends denial of Defendant’s Motion to Suppress based on a

number of findings, which this Court considers in turn. As an initial matter, the Magistrate

Judge found that Defendant has standing to contest the stop of the vehicle and the resulting

seizure of his person but not the search of the vehicle. (ECF No. 34, 13–15.) Although it does

not appear that Defendant is challenging the search of the vehicle, the Court, for purposes for

clarity, agrees with and ADOPTS the finding. United States v. Mitchell, No. 10-20299, 2012

U.S. Dist. LEXIS 50891, at *12 (W.D. Tenn. Apr. 11, 2012) (holding that a passenger cannot

establish standing to challenge the search of the vehicle)); see United States v. Ellis, 497 F.3d

606, 612 (6th Cir. 2007) (citing United States v. Jones, 374 F. Supp. 2d 143, 154 (D.D.C. 2005)

(holding that a passenger challenging the constitutionality of a stop may also challenge whether

any evidence obtained from an unlawful stop, and the ensuing detention which necessarily

follows, should be suppressed)). Accordingly, the Magistrate Judge analyzed the stop and

detention of Defendant under applicable law.

       In his Motion, Defendant alleges that the traffic stop initiated here was not based on

probable cause of a civil infraction because officers approached the vehicle when it was stopped

in a parking lot and Defendant was exiting the vehicle.          (ECF No. 20, 3–4.) Respondent,

however, contends that the stop complies with the Fourth Amendment because the stop was

initiated after the officer saw the vehicle traveling without a properly illuminated rear license tag.

Respondent additionally submits that the officers had probable cause to extend the length of the

traffic stop and search the vehicle because they smelled marijuana emanating from the vehicle




                                                  3
and spotted a digital scale. (ECF No. 24, 3.) On the issue, the Magistrate Judge recommends

that (i) the initial stop of the vehicle was lawfully based on reasonable suspicion as well as

probable cause of a civil infraction—namely, that the vehicle’s rear license tag was not

illuminated; and (ii) the driver’s admission to smoking marijuana in the car earlier that day and

Defendant’s statement that he had a marijuana blunt on him gave the officer both reasonable

suspicion of additional criminal conduct and probable cause to arrest Defendant and conduct a

warrantless search of the vehicle. (ECF No. 54, 6–7.) The Court agrees with the Magistrate.

       The constitutionality of an investigatory traffic stop is evaluated by a two-step analysis:

“first, there must be a proper basis for the stop; second, the degree of intrusion must be

reasonably related in scope to the situation at hand.” United States v. Bullock, No. 17-cr-20285-

SHL-tmp, 2018 U.S. Dist. LEXIS 121988, at *7 (W.D. Tenn. May 18, 2018). Officer Moody

initiated the traffic stop here because the vehicle did not have working rear tag lights, in violation

of Tenn. Code Ann. § 55-4-110(c)(1). (Ex. 1; Ex. 2, 1:52:00–1:52:22; see also ECF No. 54, 2.)

Section 55-4-110(c)(1) states, “Except as provided in subdivision (c)(2), for all motor vehicles

that are factory-equipped to illuminate the registration plate, the registration plate shall be

illuminated at all times that headlights are illuminated.” Tenn. Code Ann. § 55-4-110. That

section, however, does not apply to antique vehicles as defined in Tenn. Code Ann. § 55-4-

111(b). Tenn. Code Ann. § 55-4-110(c)(2). “The Sixth Circuit differentiates between ongoing

and completed violations when assessing whether an officer lawfully stopped a vehicle.” United

States v. Sanchez, No. 18-cr-20031-JTF-tmp, 2018 U.S. Dist. LEXIS 175351, at *7 (W.D. Tenn.

July 11, 2018). “Because a violation of T[enn]. C[ode] A[nn]. § 55-4-110 is considered an

‘ongoing’ criminal offense, an officer need only possess reasonable suspicion (as opposed to

probable cause) that a vehicle’s license plate violates the statute in order to justify an




                                                  4
investigatory stop under the Fourth Amendment.” Bullock, 2018 U.S. Dist. LEXIS 12198, at *7.

Accordingly, the proper question is not whether Defendant was, in fact, violating § 55-4-110(c)

by not illuminating his rear license tag, but whether Officer Moody had an objectively

reasonable suspicion that a violation of that statute was occurring. United States v. Simpson, 520

F.3d 531, 542 (6th Cir. 2008); Bullock, 2018 U.S. Dist. LEXIS 12198, at *13.

       The Court finds that Officer Moody had an objectively reasonable suspicion (as well as

probable cause) that a violation of Tenn. Code Ann. § 55-4-110 was occurring. Here, Defendant

was a passenger in a 2003 Maxima. (ECF No. 20-1, 1; see ECF No. 20, 1.) A 2003 Maxima is

not an antique vehicle as defined in and excepted by Tenn. Code Ann. 55-4-111(b)(1) because it

was not over twenty-five (25) years old at the time of the alleged offense. See Tenn. Code Ann.

55-4-111(b)(1). As found by the Magistrate, “Officer Moody credibly testified that he observed

the 2003 Maxima traveling on Bellevue Avenue on two separate occasions without its tag lights

working, in violation of Tennessee law, and that was the reason he initiated the traffic stop.”

(ECF No. 54, 6; see ECF No. 20-1, 1; Ex. 2, 1:52:00–1:52:22; Ex. 4, 2:52–3:10.) A violation of

Tenn. Code. Ann. § 55-4-110 for failure to illuminate a rear license plate provides an officer both

reasonable suspicion and probable cause to make a traffic stop. See United States v. Alexander,

No. 3:07-00256, 2008 U.S. Dist. LEXIS 52805, at *31–33 (M.D. Tenn. July 9, 2008) (providing

a number of state and federal court cases finding that a violation of Tenn. Code. Ann. § 55-4-110

provides an officer probable cause to make a traffic stop); see id. at 33–34 (finding both

reasonable suspicion and probable cause to stop a vehicle for a violation of Tennessee traffic law

where the defendant was driving down the street in darkness without a white light illuminating

the rear license plate so that the plate would be clearly visible and legible); see also ECF No. 20,

3–4 (providing Defendant’s concession that had the driver here been operating her vehicle




                                                 5
without an operational tag light, there would have been probable cause for the traffic stop for a

civil infraction). To the extent Defendant’s testimony contradicts that of the officers’, the

Magistrate determined that the Officers’ testimonies were credible and Defendant’s testimony

incredible. (ECF No. 54, 2.) The Court adopts the above credibility determinations, as the

Magistrate was in the best position to assess the credibility of witness testimony, and nothing in

the record sufficiently calls into question the Magistrate’s assessment, but rather, supports it.

United States v. Johnson, No. 10-20176, 2011 U.S. Dist. LEXIS 97577, at *6–7 (W.D. Tenn.

Aug. 30, 2011); see Ex. 2, 0:00:18–0:00:21, 1:52:00–1:52:22 (corroborating Officer’s Moody’s

recollection that he pulled the vehicle over, as opposed to merely approaching a parked vehicle);

Ex. 4, 2:52–3:10 (same). Accordingly, the Court ADOPTS the Magistrate’s conclusion that

there was a proper basis for the stop in this case.

       The Court also ADOPTS the Magistrate Judge’s conclusion that Officer Moody had

reasonable suspicion of additional criminal conduct as well as probable cause to arrest Defendant

and conduct a warrantless search of the vehicle. Upon exiting his vehicle, Officer Moody

smelled the odor of marijuana coming from the Maxima, and shortly thereafter, he observed a

digital scale in the passenger door pocket. (Ex. 2, 00:01:50–00:02:40.) Moreover, the driver

stated that they had smoked marijuana in the car earlier that day, and Defendant stated that he

had a marijuana blunt on him. (Id. at 00:01:50–00:03:15.) As found by the Magistrate, “these

facts gave the officer not only reasonable suspicion of additional criminal conduct, but also

probable cause to arrest Defendant and conduct a warrantless search of the vehicle. (ECF No.

54, 6–7; see United States v. Terrell, 483 F. App’x 161, 165 (6th Cir. 2012) (“[T]he odor of

drugs in a vehicle is sufficient to establish probable cause to search that vehicle.”); United States

v. Kroger, 152 F. App’x 429, 430–31 (6th Cir. 2005); United States v. Foster, 376 F.3d 577, 586




                                                  6
(6th Cir. 2004).   Thus, the Court ADOPTS the Magistrate’s conclusion that the officers’

encounter with Defendant complied with the Fourth Amendment overall.

   B. Miranda

       The Magistrate Judge rejected Defendant’s argument that Miranda violations justify the

suppression of evidence obtained and statements and/or admissions made by Defendant.

Specifically, the Magistrate Judge recommends that the statement and/or admissions made (i) to

Officer Moody’s questioning of Defendant upon the officer approaching the vehicle, (ii) after

Defendant was placed in Officer Moody’s squad car, and (iii) through Defendant’s signed

statement, are not subject to suppression because they were not taken in violation of Miranda.

(ECF No. 54, 7–10.) The Court ADOPTS the Magistrate’s conclusion.

       The Fifth Amendment to the United States Constitution prohibits an individual from

being “compelled in any criminal case to be a witness against himself.” U.S. Const. amend. V.

Under Miranda v. Arizona, an individual that is “taken into custody or otherwise deprived of his

freedom by the authorities in any significant way and is subjected to questioning” must be

provided information on certain procedural safeguards to protect his privilege against self-

incrimination. 384 U.S. 436, 479 (1966); see also Duckworth v. Eagan, 492 U.S. 195, 201

(1989). Relevant here, the Supreme Court, in Hill v. Anderson, stated as follows:

       When police ask questions of a suspect in custody without administering the
       required warnings, Miranda dictates that the answers received be presumed
       compelled and that they be excluded from evidence at trial in the State’s case in
       chief. The Court has carefully adhered to this principle, permitting a narrow
       exception only where pressing public safety concerns demanded.

881 F.3d 483, 502 (6th Cir. 2018) (quoting Or. V. Elstad, 470 U.S. 298, 317 (1985)).




                                               7
Statements/Admissions to Questions Upon Approaching Vehicle

       Defendant seeks to suppress his statement that he had “a blunt” on him, which was

ultimately made in response to Officer Moody’s question, “Y’all got any drugs in the car?”.

Officer Moody’s question occurred without Miranda warnings, thus, to determine whether

Defendant’s Fifth Amendment rights were violated by the questioning, this Court must

determine whether Defendant was in custody during the questioning. See United States v.

Swanson, 341 F.3d 524, 528 (6th Cir. 2003).

       The Court ADOPTS the Magistrates conclusion that the instant statement and/or

admission should not be suppressed because Defendant was not in custody for purposes of

Miranda, since the restraint exercised never reached the level associated with “formal arrest or a

coercive context tantamount to custody.” Swanson, 341 F.3d at 529 (quoting United States v.

Salvo, 133 F.3d 943, 953(6th Cir. 1998). “[P]ersons temporarily detained pursuant to [traffic]

stops are not ‘in custody’ for the purposes of Miranda.” Berkemer v. McCarty, 468 U.S. 420,

440 (1984); see also United States v. Ghoston, No. 11-20098 Ma/P, 2012 U.S. Dist. LEXIS

55863, at *19–20 (W.D. Tenn. Feb. 27, 2012). Instead, courts consider “‘the totality of the

circumstances to determine how a reasonable man in the suspect’s position would have

understood the situation,’ with the ‘ultimate inquiry’ focused on ‘whether there is a formal arrest

or restraint on freedom of movement of the degree associated with a formal arrest.’” United

States v. McKinney, No. 1:17-cr-133-CLC-SKL, 2018 U.S. Dist. LEXIS 151891, at *12–13

(E.D. Tenn. Sept. 6, 2018) (quoting Swanson, 341 F.3d at 528–29). Relevant considerations

include the following:

       (1) the purpose of the questioning;
       (2) whether the place of the questioning was hostile or coercive;
       (3) the length of the questioning; and




                                                8
       (4) other indicia of custody such as whether the suspect was informed at the time
       that the questioning was voluntary or that the suspect was free to leave or to
       request the officers to do so; whether the suspect possessed unrestrained freedom
       of movement during questioning; and whether the suspect initiated contact with
       the police or acquiesced to their requests to answer some questions.

McKinney, 2018 U.S. Dist. LEXIS 151891, at *13 (quoting United States v. Hinojosa, 606 F.3d

875, 883 (6th Cir. 2010)).

       Analyzing the first factor, the Magistrate found that the scope of the question was limited,

weighing against a finding of a Miranda violation. (ECF No. 54, 8–9.) It appears that Officer

Moody asked the question at issue to quickly confirm or dispel a suspicion of criminal activity

involving narcotics, in light of him smelling marijuana emanating from the vehicle and observing

a scale. (See Ex. 2, 00:01:50–00:02:40.) Such a limited investigatory question has a permissible

purpose for effecting a Terry stop. McKinney, 2018 U.S. Dist. LEXIS 151891, at *14 (holding it

is permissible for an officer to quickly confirm or dispel a suspicion of criminal activity by

asking about the use of marijuana in a defendant’s vehicle). Regarding the second factor, the

Magistrate found that Officer Moody was not acting in a coercive manner, disfavoring

suppression. A review of the Officer Moody’s body camera recording supports this conclusion.

(See Ex. 2.) Moreover, the questioning took place in a public location—namely, a hotel parking

lot. (See id.) “Stops which take place in public locations weigh in favor of being deemed non-

custodial.” McKinney, 2018 U.S. Dist. LEXIS 151891, at *15; see Berkemer, 468 U.S. at 438.

Lastly, the Magistrate determined that the length of questioning, at least at that time, was brief,

(ECF No. 54, 9), which is confirmed by the record, (see Ex. 2), favoring a finding that the

statement at issue should not be suppressed. The Court further notes that, although Defendant

was not completely unrestrained in his freedom of movement by virtue of the traffic stop, he was

not in handcuffs or otherwise restrained at the time of the instant questioning. (See id.) For




                                                9
these reasons, the Court agrees with and ADOPTS the Magistrate’s conclusion that statement

that he had “a blunt” on him should not be suppressed.

Statements in Squad Car

       Defendant also seeks to suppress statements made to Officer Moody while Defendant

was in a squad car, in which he admitted ownership of the items found in the vehicle. This

statement, like the first analyzed above, also occurred without Miranda warnings. (See Ex. 2.)

Thus, to determine whether admission of the statement would violate his Fifth Amendment

rights, the Court must determine whether Defendant was in custody during the questioning.

       The Court ADOPTS the Magistrate’s conclusion that the instant admission should not be

suppressed because it was made voluntarily. Defendant’s admission of ownership of the items

found in the vehicle was not made in response to any question by law enforcement. (See id. at

00:04:18–00:24:55.) Instead, Defendant himself got Officer Moody’s attention “at some point

during the search of the Maxima . . . and then voluntarily told Officer Moody that everything

found in the vehicle belonged to him.” (ECF No. 54, 9.) As found by the Magistrate, such a

voluntary statement does not violate Miranda. Rhode Island v. Innis, 446 U.S. 291, 300 (1980);

see also United States v. Woods, 711 F.3d 737, 741 (6th Cir. 2013) (“[v]olunteered statements of

any kind are not barred by the Fifth Amendment”) (quotations omitted); Tolliver v. Sheets, 594

F.3d 900, 919 (6th Cir. 2010). Moreover, “[a]lthough Officer Moody later asked, ‘So you are

telling me what?’ and ‘So you are telling me the gun’s yours and the drugs [are] yours?’, these

were permissible follow-up questions to volunteered statements because the officer was seeking

clarification of something Defendant said. (ECF No. 54, 10 (first citing Tolliver, 594 F.3d at

921; then citing United States v. Dennis, No. 17-cr-20056, 2017 U.S. Dist. LEXIS 81681, at *5–

6 (E.D. Mich. May 30, 2017)).) Thus, the Court agrees with and ADOPTS the Magistrate’s




                                               10
conclusion that Defendant’s admission of ownership of the items found in the vehicle should not

be suppressed.

Signed Statement

       Lastly, Defendant seeks to suppress his signed statement in which he admitted ownership

of the firearm. As found by the Magistrate, this admission was made after Officer Moody

advised Defendant of his Miranda rights and after Defendant knowingly and voluntarily waived

those rights. (See Ex. 2, 02:10:50–02:18:30.) An officer reading a suspect his Miranda rights

and a suspect executing a rights waiver form, absent special circumstances not present here, both

individually support a conclusion that a subsequently-made admission or statement was made

voluntarily, knowingly, and intelligently in compliance with the Fifth Amendment. See United

States v. Hollins, No. 2:17-cr-20147-TLP-1, 2018 U.S. Dist. LEXIS 64484, at *40 (W.D. Tenn.

Mar. 16, 2018), R&R adopted, 2018 U.S. Dist. LEXIS 63599; States v. Bland, No. 2:17-cr-

20178-JTF, 2018 U.S. Dist. LEXIS 42727, at *17–19 (W.D. Tenn. Jan. 10, 2018). Thus, the

Court agrees with and ADOPTS the Magistrate’s conclusion that Defendant’s signed statement

should not be suppressed.

                                    IV.    CONCLUSION

       Upon de novo review, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation.



       IT IS SO ORDERED on this 7th day of January 2019.



                                                           s/John T. Fowlkes, Jr.
                                                           John T. Fowlkes, Jr.
                                                           United States District Judge




                                               11
